DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 10-12, 16, 19, 21-27, 30, 39, 42 & 44-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popp et al. (U.S. Patent Application 2005/0215895 A1) and further in view of Proulx et al. (U.S. Patent Application 2007/0167752 A1); Sako et al. (U.S. Patent Application 2013/0031980 A1) and Helmus et al. (U.S. Patent 5,569,197)
Claim 1 & 21: 
Popp teaches apparatus comprising (Figure 8A)
an insertion tube [elongated structures (e.g., catheters)] (Figure 8A, Element 110) configured to be inserted into a body cavity [through a patient's body passage (e.g., the vascular system] (Para 0039) and having 
a first lumen therethrough having a first lumen diameter (where Element 112 resides in Figure 8A) and 
a distal opening (as shown in the annotated Figure 8A below)  
an element (Figure 8A, Element 111) having 
an outer element diameter smaller than the first lumen diameter (as shown in the annotated Figure 8A below; the element 111 inherently has a smaller diameter than the first lumen because it is inserted into the lumen of 110 with additional space to accommodate elements 112 and 114) 
inserted into the first lumen (as shown in Figure 8A)

    PNG
    media_image1.png
    365
    953
    media_image1.png
    Greyscale


a support structure (Figure 8C, Element 114) 
which is configured to be passed through a space between an inner wall of the insertion tube (Figure 8A, Element 110) and an outer wall of the element (Figure 8A, Element 111) 
to the distal opening in a folded state (Figure 8B) and to unfold (Figure 8A & 8C)
upon exit of the support structure through the distal opening [unfolding segments lay flat as depicted in FIG. 8B until advanced beyond the distal end of the catheter body 110] (Para 0060)
in a direction transverse to the first lumen to reach a support dimension that is greater than the first lumen diameter (Figure 8A & 8C); and 
a multiple ultrasound elements (Figure 8C, Element 116) supported by the support structure (Figure 8C, Element 114) 
the arrays having transverse dimensions less than the first lumen diameter (as shown in Figure 8B)
Popp fails to specifically teach a plurality of planar two-dimensional (2D) arrays of ultrasonic transducers within the embodiment of Figure 8C.  However, Popp teaches a plurality of planar two-dimensional (2D) arrays of ultrasonic transducers (Para 0063) in order to enable precise guidance of the procedure within the viewed structures (Para 0004).
The Examiner finds that the prior art contained an element which differed from the claimed device by the substitution of some components (a multiple ultrasound elements) with other components (plurality of planar two-dimensional (2D) arrays of ultrasonic transducers).
The Examiner finds that the substituted components and their functions were known in the art, as evidenced by Figure 8C and Para 0063.
The Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable (Para 0063).  One of ordinary skill in the art would understand the benefit of combining the teachings of different embodiment of Popp to have the benefit of precise guidance of the procedure within the viewed structures (Para 0004).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Figure 8A-8C as taught by Popp to include the a plurality of planar two-dimensional (2D) arrays of ultrasonic transducers as taught by a different embodiment of Popp in order to include the desired configuration or structures that are known in the art (Para 0048-0049 as taught by Popp) and in order to enable precise guidance of the procedure within the viewed structures (Para 0004).
electrical interconnects  [circuitry] from the plurality of arrays (Figure 8C, Element 116) are formed on substrates [segments] (Para 0049)
the electrical interconnection connect the plurality of arrays to a console [circuitry to convey electrical signals between the transducer elements and a processor] [external ultrasound processing element…to produce a 3-D image according to the subject invention] (Para 0049 & 0079)
The disclosure of Popp is not clear as to the structure of Element 111.  From the Figure 8A, one of ordinary skill in the art would recognize that Element 111 is a guidewire.  However, one of ordinary skill would also recognize that guidewires may take on various configurations, and Popp does not teach the specific configuration of the guidewire. However, Popp teaches where the devices may have a variety of different configurations or structures (Para 0048).  Popp teaches where one of those different configurations are one or more additional lumens with access ports for introducing additional tools such as therapeutic agent delivery members (Para 0049).  Helmus teaches a tubular channel [hollow tube] which serves as a guidewire and has an opening suitable for the delivery of therapeutic agent delivery (Abstract) in order to dispense the therapeutic agent at the desired site (Col. 2, Line 1-4).  
The Examiner finds that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference; 
The Examiner finds that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; 
The Examiner finds that one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would understand the benefit of combining the teachings of Popp and Helmus to have the benefit of a guidewire being hollow to deliver the therapeutic agent delivery (Col. 2, Line 1-4 as taught by Helmus).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Figure 8A-8C as taught by Popp to include the tubular channel as taught by Helmus in order to include the desired configuration or structures that are known in the art (Para 0048-0049 as taught by Popp) and in order to dispense the therapeutic agent at the desired site (Col. 2, Line 1-4 as taught by Helmus).
Popp fails to teach micromachined transducer arrays with integrated electronics and separate transmitters and receivers.
However, Proulx teaches wherein the plurality of arrays comprise micromachined transducer arrays with integrated electronics (Para 0042) and wherein the plurality of arrays comprises transducers fabricated on a single silicon chip [monolithic integration] (Para 0042).  Proulx teaches wherein the plurality of the arrays comprise a first 2D sub-array of ultrasound transducers configured as transmitters, and a second 2D sub-array of ultrasound transducer configured as receivers (Para 0041) in order to allow for rapid scanning and improve resolution (Para 0009-0010).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Popp to include the cited elements above as taught by Proulx in order to allow for rapid scanning and improve resolution (Para 0009-0010).
	Popp teaches that the individual transducer elements may vary as is known in the art (Para 0042).  Popp then lists some examples of the transducer elements that may be used in the invention of Popp (Para 0042).   Proulx fails to teach the thickness of the chip and Popp fails to specifically teach a transducer with the claimed thickness.
However, Sako teaches wherein the chip has a thickness of 50-100                         
                            μ
                        
                    m (Para 0096).  
The Examiner finds that the prior art contained a device of Popp which differed from the claimed device by the substitution of some components (transducer size) with other components (transducer size taught by Sako).  
The Examiner finds that the substituted components and their functions were known in the art.  Popp teaches substituting the transducer of Popp with transducers known in the art (Para 0042) and Sako teaches the transducer size that is known in the art (Para 0096).  
The Examiner finds that one of ordinary skill in the art before the effective filing date of the claimed invention could have substituted one known element for another, and the results of the substitution would have been predictable.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Popp to include the cited elements above as taught by Sako in order to provide an ultrasonic probe, the manufacturing method therefor, and an ultrasonic diagnostic apparatus capable of minimizing the warpage of a CMUT caused by the thermal stress (Para 0030).
Popp teaches comprising a substrate (Figure 8A, Element 114) whereon the plurality of 2D arrays (Figure 8A, Element 116) are mounted.  Within the embodiment of Figure 8A-8C, Popp fails to teach flexible printed circuit substrate.  However, Popp teaches the flexible printed circuit substrate [transducer array present on a flexible substrate] (Para 0057) in order to provide flexibility (Para 0039).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Figure 8A-8C as taught by Popp to include the flexible substrate as taught by Popp in order to provide flexibility (Para 0039).
Claim 2 & 22:  Popp teaches wherein the support structure (Figure 8A, Element 114) comprises two 2D supports connected by a hinge (Figure 8A, Element 113), and which fold about the hinge in countervailing directions to place the support structure in an unfolded state (as shown in Figure 8A), and wherein the plurality of a multiple ultrasound elements comprises two 1D arrays (Figure 8A, Element 114) respectively mounted on the two 2D supports (Figure 8A, Element 114). 
Popp fails to specifically teach a plurality of planar two-dimensional (2D) arrays of ultrasonic transducers within the embodiment of Figure 8C.  However, Popp teaches a plurality of planar two-dimensional (2D) arrays of ultrasonic transducers (Para 0063) in order to enable precise guidance of the procedure within the viewed structures (Para 0004).
The Examiner finds that the prior art contained an element which differed from the claimed device by the substitution of some components (a multiple ultrasound elements) with other components (plurality of planar two-dimensional (2D) arrays of ultrasonic transducers).
The Examiner finds that the substituted components and their functions were known in the art, as evidenced by Figure 8C and Para 0063.
The Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable (Para 0063).  One of ordinary skill in the art would understand the benefit of combining the teachings of different embodiment of Popp to have the benefit of precise guidance of the procedure within the viewed structures (Para 0004).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Figure 8A-8C as taught by Popp to include the a plurality of planar two-dimensional (2D) arrays of ultrasonic transducers as taught by a different embodiment of Popp in order to include the desired configuration or structures that are known in the art (Para 0048-0049 as taught by Popp) and in order to enable precise guidance of the procedure within the viewed structures (Para 0004).
Claim 3 & 23:  Popp teaches wherein in an unfolded state of the support structure (Figure 8A & 8C, Element 114), the plurality of 1D arrays (Figure 8C, Element 116 and Para 0063) lie in a single plane (as shown in Figure 8C).
Popp fails to specifically teach a plurality of planar two-dimensional (2D) arrays of ultrasonic transducers within the embodiment of Figure 8C.  However, Popp teaches a plurality of planar two-dimensional (2D) arrays of ultrasonic transducers (Para 0063) in order to enable precise guidance of the procedure within the viewed structures (Para 0004).
The Examiner finds that the prior art contained an element which differed from the claimed device by the substitution of some components (a multiple ultrasound elements) with other components (plurality of planar two-dimensional (2D) arrays of ultrasonic transducers).
The Examiner finds that the substituted components and their functions were known in the art, as evidenced by Figure 8C and Para 0063.
The Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable (Para 0063).  One of ordinary skill in the art would understand the benefit of combining the teachings of different embodiment of Popp to have the benefit of precise guidance of the procedure within the viewed structures (Para 0004).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Figure 8A-8C as taught by Popp to include the a plurality of planar two-dimensional (2D) arrays of ultrasonic transducers as taught by a different embodiment of Popp in order to include the desired configuration or structures that are known in the art (Para 0048-0049 as taught by Popp) and in order to enable precise guidance of the procedure within the viewed structures (Para 0004).
Claim 4 & 24:  Popp teaches where the devices may have a variety of different configurations or structures (Para 0048).  Popp teaches wherein a normal of the single plane is orthogonal to a symmetry axis of the first lumen (Figure 5A & 5B).  While Popp does not teach wherein a normal of the single plane is orthogonal to a symmetry axis of the first lumen within the embodiment of Figure 8A, it would have been obvious to one or ordinary skill in the art at the time of the invention to modify the embodiment of Popp to include the orthogonal orientation as taught by Popp in order to include the desired configuration or structures that are known in the art (Para 0048-0049).
Claim 5 & 25:  Popp teaches wherein a normal of the single plane is parallel to a symmetry axis of the first lumen (as shown in Figure 8A & 8C).
Claim 6 & 26:  Popp teaches comprising at least one sensor fixedly positioned in proximity to at least one of the 1D arrays, the at least one sensor providing a location and an orientation of the at least one of the 1D arrays (Para 0051; 0063 & 0071).
Popp fails to specifically teach a plurality of planar two-dimensional (2D) arrays of ultrasonic transducers within the embodiment of Figure 8C.  However, Popp teaches a plurality of planar two-dimensional (2D) arrays of ultrasonic transducers (Para 0063) in order to enable precise guidance of the procedure within the viewed structures (Para 0004).
The Examiner finds that the prior art contained an element which differed from the claimed device by the substitution of some components (a multiple ultrasound elements) with other components (plurality of planar two-dimensional (2D) arrays of ultrasonic transducers).
The Examiner finds that the substituted components and their functions were known in the art, as evidenced by Figure 8C and Para 0063.
The Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable (Para 0063).  One of ordinary skill in the art would understand the benefit of combining the teachings of different embodiment of Popp to have the benefit of precise guidance of the procedure within the viewed structures (Para 0004).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Figure 8A-8C as taught by Popp to include the a plurality of planar two-dimensional (2D) arrays of ultrasonic transducers as taught by a different embodiment of Popp in order to include the desired configuration or structures that are known in the art (Para 0048-0049 as taught by Popp) and in order to enable precise guidance of the procedure within the viewed structures (Para 0004).
Claim 7 & 27:  Popp teaches wherein the support structure comprises two or more 2D separated supports connected to (Figure 8A, Element 114), and which fold about, a hinge (Figure 8A, Element 113) in common directions to place the support structure in an unfolded state (Figure 8A), and wherein the plurality of planar 1D arrays (Figure 8A, Element 116) comprises two or more arrays (Figure 8A, Element 116) respectively mounted on the two or more 2D separated supports (Figure 8A, Element 114).
Popp fails to specifically teach a plurality of planar two-dimensional (2D) arrays of ultrasonic transducers within the embodiment of Figure 8C.  However, Popp teaches a plurality of planar two-dimensional (2D) arrays of ultrasonic transducers (Para 0063) in order to enable precise guidance of the procedure within the viewed structures (Para 0004).
The Examiner finds that the prior art contained an element which differed from the claimed device by the substitution of some components (a multiple ultrasound elements) with other components (plurality of planar two-dimensional (2D) arrays of ultrasonic transducers).
The Examiner finds that the substituted components and their functions were known in the art, as evidenced by Figure 8C and Para 0063.
The Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable (Para 0063).  One of ordinary skill in the art would understand the benefit of combining the teachings of different embodiment of Popp to have the benefit of precise guidance of the procedure within the viewed structures (Para 0004).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Figure 8A-8C as taught by Popp to include the a plurality of planar two-dimensional (2D) arrays of ultrasonic transducers as taught by a different embodiment of Popp in order to include the desired configuration or structures that are known in the art (Para 0048-0049 as taught by Popp) and in order to enable precise guidance of the procedure within the viewed structures (Para 0004).
Claim 10 & 30:  Popp teaches wherein the two or more 2D separated supports are distributed symmetrically about a symmetry axis of the first lumen (as shown in Figure 8A).
Claim 11:  Popp teaches comprising conductive wires connected directly to the 1D arrays as electrical interconnects thereof, so as to power the arrays and acquire signals therefrom [circuitry to convey electrical signals between the transducer elements and a processor] (Para 0049).
Popp fails to specifically teach a plurality of planar two-dimensional (2D) arrays of ultrasonic transducers within the embodiment of Figure 8C.  However, Popp teaches a plurality of planar two-dimensional (2D) arrays of ultrasonic transducers (Para 0063) in order to enable precise guidance of the procedure within the viewed structures (Para 0004).
The Examiner finds that the prior art contained an element which differed from the claimed device by the substitution of some components (a multiple ultrasound elements) with other components (plurality of planar two-dimensional (2D) arrays of ultrasonic transducers).
The Examiner finds that the substituted components and their functions were known in the art, as evidenced by Figure 8C and Para 0063.
The Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable (Para 0063).  One of ordinary skill in the art would understand the benefit of combining the teachings of different embodiment of Popp to have the benefit of precise guidance of the procedure within the viewed structures (Para 0004).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Figure 8A-8C as taught by Popp to include the a plurality of planar two-dimensional (2D) arrays of ultrasonic transducers as taught by a different embodiment of Popp in order to include the desired configuration or structures that are known in the art (Para 0048-0049 as taught by Popp) and in order to enable precise guidance of the procedure within the viewed structures (Para 0004).
Claim 12:  Popp teaches comprising a substrate whereon the plurality of 1D arrays (Figure 8A, Element 116) are mounted.  Within the embodiment of Figure 8A-8C, Popp fails to teach the flexibility of the substrate.  However, Popp teaches the flexible substrate being mounted on the support structure (Para 0057) in order to provide flexibility (Para 0039).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Figure 8A-8C as taught by Popp to include the flexible substrate as taught by Popp in order to provide flexibility (Para 0039).
Popp fails to specifically teach a plurality of planar two-dimensional (2D) arrays of ultrasonic transducers within the embodiment of Figure 8C.  However, Popp teaches a plurality of planar two-dimensional (2D) arrays of ultrasonic transducers (Para 0063) in order to enable precise guidance of the procedure within the viewed structures (Para 0004).
The Examiner finds that the prior art contained an element which differed from the claimed device by the substitution of some components (a multiple ultrasound elements) with other components (plurality of planar two-dimensional (2D) arrays of ultrasonic transducers).
The Examiner finds that the substituted components and their functions were known in the art, as evidenced by Figure 8C and Para 0063.
The Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable (Para 0063).  One of ordinary skill in the art would understand the benefit of combining the teachings of different embodiment of Popp to have the benefit of precise guidance of the procedure within the viewed structures (Para 0004).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Figure 8A-8C as taught by Popp to include the a plurality of planar two-dimensional (2D) arrays of ultrasonic transducers as taught by a different embodiment of Popp in order to include the desired configuration or structures that are known in the art (Para 0048-0049 as taught by Popp) and in order to enable precise guidance of the procedure within the viewed structures (Para 0004).
Claim 16:  Popp teaches comprising conductive traces [circuitry] formed on the substrate and connected to the 1D arrays as electrical interconnects thereof, so as to power the arrays and acquire signals therefrom (Para 0049).
Popp fails to specifically teach a plurality of planar two-dimensional (2D) arrays of ultrasonic transducers within the embodiment of Figure 8C.  However, Popp teaches a plurality of planar two-dimensional (2D) arrays of ultrasonic transducers (Para 0063) in order to enable precise guidance of the procedure within the viewed structures (Para 0004).
The Examiner finds that the prior art contained an element which differed from the claimed device by the substitution of some components (a multiple ultrasound elements) with other components (plurality of planar two-dimensional (2D) arrays of ultrasonic transducers).
The Examiner finds that the substituted components and their functions were known in the art, as evidenced by Figure 8C and Para 0063.
The Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable (Para 0063).  One of ordinary skill in the art would understand the benefit of combining the teachings of different embodiment of Popp to have the benefit of precise guidance of the procedure within the viewed structures (Para 0004).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Figure 8A-8C as taught by Popp to include the a plurality of planar two-dimensional (2D) arrays of ultrasonic transducers as taught by a different embodiment of Popp in order to include the desired configuration or structures that are known in the art (Para 0048-0049 as taught by Popp) and in order to enable precise guidance of the procedure within the viewed structures (Para 0004).
Claim 19 & 39:  Popp teaches wherein in the folded state the support structure completely surrounds the element (as shown in Figure 8B).
The disclosure of Popp is not clear as to the structure of Element 111.  From the Figure 8A, one of ordinary skill in the art would recognize that Element 111 is a guidewire.  However, one of ordinary skill would also recognize that guidewires may take on various configurations, and Popp does not teach the specific configuration of the guidewire. However, Popp teaches where the devices may have a variety of different configurations or structures (Para 0048).  Popp teaches where one of those different configurations are one or more additional lumens with access ports for introducing additional tools such as therapeutic agent delivery members (Para 0049).  Helmus teaches a tubular channel [hollow tube] which serves as a guidewire and has an opening suitable for the delivery of therapeutic agent delivery (Abstract) in order to dispense the therapeutic agent at the desired site (Col. 2, Line 1-4).  
The Examiner finds that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference; 
The Examiner finds that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; 
The Examiner finds that one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would understand the benefit of combining the teachings of Popp and Helmus to have the benefit of a guidewire being hollow to deliver the therapeutic agent delivery (Col. 2, Line 1-4 as taught by Helmus).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Figure 8A-8C as taught by Popp to include the tubular channel as taught by Helmus in order to include the desired configuration or structures that are known in the art (Para 0048-0049 as taught by Popp) and in order to dispense the therapeutic agent at the desired site (Col. 2, Line 1-4 as taught by Helmus).
Claim 42 & 44:  Popp teaches wherein the plurality of arrays are capable of a V-shaped configuration when in the folded state (Figure 8A & 8B).  Popp teaches where the devices may have a variety of different configurations or structures (Para 0048) such as the V-shaped configuration (Figure 1C).  While Popp does not teach wherein a V-shaped configuration when in the folded state within the embodiment of Figure 8A & 8B, it would have been obvious to one or ordinary skill in the art at the time of the invention to modify the embodiment of Popp to include the V-shape as taught by Popp in order to include the desired configuration or structures that are known in the art (Para 0048-0049).
Claim 45, 46, 47 & 48:  Popp teaches wherein the element (Figure 8A, Element 111) is disposed non-coaxially with respect to the support structure (Figure 8A, Element 114).  The Examiner contends that when the support structure is unfolded the element is non-coaxially as compared to the arrangement in Figure 8C.  Popp teaches the element (Figure 8C, Element 111) is disposed between the two of the plurality of arrays when the support structure is in the folded state (as shown in Figure 8C).
The disclosure of Popp is not clear as to the structure of Element 111.  From the Figure 8A, one of ordinary skill in the art would recognize that Element 111 is a guidewire.  However, one of ordinary skill would also recognize that guidewires may take on various configurations, and Popp does not teach the specific configuration of the guidewire. However, Popp teaches where the devices may have a variety of different configurations or structures (Para 0048).  Popp teaches where one of those different configurations are one or more additional lumens with access ports for introducing additional tools such as therapeutic agent delivery members (Para 0049).  Helmus teaches a tubular channel [hollow tube] which serves as a guidewire and has an opening suitable for the delivery of therapeutic agent delivery (Abstract) in order to dispense the therapeutic agent at the desired site (Col. 2, Line 1-4).  
The Examiner finds that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference; 
The Examiner finds that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; 
The Examiner finds that one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would understand the benefit of combining the teachings of Popp and Helmus to have the benefit of a guidewire being hollow to deliver the therapeutic agent delivery (Col. 2, Line 1-4 as taught by Helmus).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Figure 8A-8C as taught by Popp to include the tubular channel as taught by Helmus in order to include the desired configuration or structures that are known in the art (Para 0048-0049 as taught by Popp) and in order to dispense the therapeutic agent at the desired site (Col. 2, Line 1-4 as taught by Helmus).
Popp fails to specifically teach a plurality of planar two-dimensional (2D) arrays of ultrasonic transducers within the embodiment of Figure 8C.  However, Popp teaches a plurality of planar two-dimensional (2D) arrays of ultrasonic transducers (Para 0063) in order to enable precise guidance of the procedure within the viewed structures (Para 0004).
The Examiner finds that the prior art contained an element which differed from the claimed device by the substitution of some components (a multiple ultrasound elements) with other components (plurality of planar two-dimensional (2D) arrays of ultrasonic transducers).
The Examiner finds that the substituted components and their functions were known in the art, as evidenced by Figure 8C and Para 0063.
The Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable (Para 0063).  One of ordinary skill in the art would understand the benefit of combining the teachings of different embodiment of Popp to have the benefit of precise guidance of the procedure within the viewed structures (Para 0004).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Figure 8A-8C as taught by Popp to include the a plurality of planar two-dimensional (2D) arrays of ultrasonic transducers as taught by a different embodiment of Popp in order to include the desired configuration or structures that are known in the art (Para 0048-0049 as taught by Popp) and in order to enable precise guidance of the procedure within the viewed structures (Para 0004).

Claim(s) 41 & 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popp et al. (U.S. Patent Application 2005/0215895 A1); Proulx et al. (U.S. Patent Application 2007/0167752 A1); Sako et al. (U.S. Patent Application 2013/0031980 A1) and Helmus et al. (U.S. Patent 5,569,197) and further in view of Wilser et al. (U.S. Patent Application 2007/0066902 A1).
Claim 41 & 43:  Popp teaches comprising a substrate (Figure 8A, Element 114) whereon the plurality of 1D arrays (Figure 8A, Element 116) are mounted.  
Popp fails to specifically teach a plurality of planar two-dimensional (2D) arrays of ultrasonic transducers within the embodiment of Figure 8C.  However, Popp teaches a plurality of planar two-dimensional (2D) arrays of ultrasonic transducers (Para 0063) in order to enable precise guidance of the procedure within the viewed structures (Para 0004).
The Examiner finds that the prior art contained an element which differed from the claimed device by the substitution of some components (a multiple ultrasound elements) with other components (plurality of planar two-dimensional (2D) arrays of ultrasonic transducers).
The Examiner finds that the substituted components and their functions were known in the art, as evidenced by Figure 8C and Para 0063.
The Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable (Para 0063).  One of ordinary skill in the art would understand the benefit of combining the teachings of different embodiment of Popp to have the benefit of precise guidance of the procedure within the viewed structures (Para 0004).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Figure 8A-8C as taught by Popp to include the a plurality of planar two-dimensional (2D) arrays of ultrasonic transducers as taught by a different embodiment of Popp in order to include the desired configuration or structures that are known in the art (Para 0048-0049 as taught by Popp) and in order to enable precise guidance of the procedure within the viewed structures (Para 0004).
Within the embodiment of Figure 8A-8C, Popp fails to teach flexible printed circuit substrate.  However, Popp teaches the flexible printed circuit substrate [transducer array present on a flexible substrate] (Para 0057) in order to provide flexibility (Para 0039).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Figure 8A-8C as taught by Popp to include the flexible substrate as taught by Popp in order to provide flexibility (Para 0039).
Popp teaches Popp, Sako and Helmus fails to teach lithography.  Proulx teaches lithography but fails to specifically teach lithographic conductive traces.  Wilser teaches lithographic conductive traces thereon (Para 0029-0030 and Figure 4, Element 16 & 18) in order to connect together different segments with greater freedom of bending or folding (Para 0028-0029).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Popp, Proulx, Sako and Helmus to include the lithographic conductive traces as taught by Wilser in order to connect together different segments with greater freedom of bending or folding (Para 0028-0029).

Response to Arguments
Applicant's arguments filed 05/24/2021 have been fully considered but they are not persuasive.  The Applicant submitted arguments that Popp fails to teach “a plurality of planar two-dimensional (2D) arrays of the ultrasonic transducers” with regards to Figure 8C, Element 116.  The rejection above has been amended.  Popp lists examples of the individual ultrasonic transducer elements in Para 0041, which includes two-dimensional arrays (See U.S. Patent 6,306,096 B1: Figure 14; U.S. Patent 6,039,693 B1: Figure 14 and U.S. Patent 6,171,247 B1; Col. 5, Line 21-29).  Popp further teaches 2D array of transducers that provides for 3-dimensional array of transducer upon deployment of the imaging device (Para 0063).  The Examiner contends combining the embodiments of Popp would have been obvious.  
The Applicant argues that there is a lack of motivation to combine Popp and Proulx.  The Applicant asserts that Popp teaches a one-dimensional array of ultrasound elements in the embodiments of Figures 8A-8C and thus would not have a motivation to combine with Proulx.  The Examiner respectfully disagrees.  The first point is that the rejection above has been amended so that the combination of the embodiments of Popp result into a plurality of planar two-dimensional (2D) arrays of ultrasonic transducers.  Popp lists examples of the individual ultrasonic transducer elements in Para 0041, which includes two-dimensional arrays (See U.S. Patent 6,306,096 B1: Figure 14; U.S. Patent 6,039,693 B1: Figure 14 and U.S. Patent 6,171,247 B1; Col. 5, Line 21-29).  Popp further teaches 2D array of transducers that provides for 3-dimensional array of transducer upon deployment of the imaging device (Para 0063).  Popp in view of Proulx teaches the modification of the plurality of planar two-dimensional (2D) arrays of ultrasonic transducers of Popp with the first and second sub-array as described above.  The Applicant argued that Popp already has “a wide radial and axial aperture” so what would be the motivation to combine?  The Examiner contends that the modification of the plurality of planar two-dimensional (2D) arrays of ultrasonic transducers of Popp with the first and second sub-array of Proulx is within the understanding of one of ordinary skill in the art.  The Applicant further argued that there is no teaching or suggestion that using Proulx two-dimensional transducer array in place of the individual elements of Popp.  The Examiner contends that the amended rejection above, the arguments is moot.  The Examiner contends the arguments are unconvincing.  The rejection is deemed proper and is hereby maintained.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Lee et al. (U.S. Patent Application 2008/0146937 A1) – Lee teaches extending the transducer assembly from within the outer envelope such that the transducer assembly is positioned outside a distal end of the invasive probe. Further, Lee teaches deploying the transducer assembly to change the position of the transducer assembly from the first position to a second expanded position, where the transducer assembly includes a support structure configured to be reversibly changed between a first position and a second position and a multi-dimensional transducer array comprising a plurality of transducer elements arranged on the support structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HB/Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793